

116 HR 68 IH: Defund National Endowment for the Humanities Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 68IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that none of the funds made available to the National Endowment for the Humanities for any fiscal year may be used to carry out section 7 of the National Foundation on the Arts and the Humanities Act of 1965. 
1.Short titleThis Act may be cited as the Defund National Endowment for the Humanities Act of 2019. 2.LimitationNone of the funds made available to the National Endowment for the Humanities for any fiscal year may be used to carry out section 7 of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 956). 
3.Effective dateThis Act shall take effect on the 1st day of the 1st fiscal year that begins after the date of the enactment of this Act. 